                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
DAVID N. MURPHY, SR.,                                             :
                                                                  :
          Plaintiff                                                     CIVIL ACTION NO. 3:18-1404
                                                                  :
                    v.
                                                                  :               (MANNION, D.J.)
SCOTT M. GROCHOWSKI, et al.,                                                      (SCHWAB, M.J.)
                                                                  :
          Defendants                                              :
                                                         ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)       the report of Judge Schwab, (Doc. 18), is ADOPTED IN ITS
                    ENTIRETY;
          (2)       all of the plaintiff’s claims in both of complaints, (Docs. 1 &
                    16), are DISMISSED, in part, with prejudice, except for
                    his knock-and-announce claims                                      against defendants
                    Grochowski, Greenwald, Marrow, and John Does 1-3, and
                    his retaliation claim against defendant Berdanier; and
          (3)       the Clerk of Court is directed to REMAND THIS CASE to
                    Judge Schwab for further proceedings as to the remaining
                    claims and defendants.

                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge

Date: March 20, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1404-01-ORDER.wpd
